Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Mr. J. Michael Johnson on 05/06/2022. An email with proposed amendment was received, which is attached hereto.

Amendments to the Claims

Claim 14 (Currently Amended):        A static multiview display comprising:
a plurality of multiview display layers configured to provide a plurality of static multiview images, each multiview display layer comprising a light guide having an array of multiview pixels and each multiview display layer being configured to provide a different static multiview image of the plurality of static multiview images; and
a plurality of light sources, each light source of the plurality of light sources being configured to provide a radial pattern of guided light beams within the light guide of a different one of the multiview display layers,
wherein a multiview pixel of the multiview pixel array comprises a plurality of diffraction gratings configured to diffractively scatter guided light from the radial pattern of guided light beams as a plurality of directional light beams having different directions corresponding to view directions of at least three different views of a static multiview image of the plurality of static multiview images, each individual diffraction grating of the plurality of diffraction gratings being configured to diffractively scatter out a single directional light beam of the plurality of directional light beams having an intensity and a principal angular direction corresponding to an intensity and a view direction of a single view pixel of the static multiview image.

Claim 15 (Currently Amended):        The static multiview display of Claim 14, wherein a principal angular direction of a directional light beam provided by a diffraction grating of the plurality of diffraction gratings is determined by a grating characteristic that is a function of a relative location of the diffraction grating and the light source of the multiview display layer.

Claim 16 (Currently Amended):        The static multiview display of Claim 15, wherein the grating characteristic comprises one or both of a grating pitch and a grating orientation of the diffraction grating.
Claim 17 (Currently Amended):        The static multiview display of Claim 14, wherein the light guide of the multiview display layer is transparent in a direction orthogonal to a direction of propagation of the radial pattern of guided light beams within the light guide.

Claim 18 (Currently Amended):        The static multiview display of Claim 14, wherein the plurality of light sources comprises light sources of different colors, the plurality of static multiview images representing a composite color multiview image including static multiview images having the different colors.



Allowable Subject Matter
Claims 1- 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of Independent claim 1 & 19 is that the amended claims (submitted on 04/09/2022) is not taught be existing prior art or any next prior art found. Based on the amendment, examiner found applicant’s arguments to be persuasive. Claim 14 is amended hereby amended, making it allowable. Depended claims are allowable, at least, because of their dependence on the allowable independent claim.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/MOHAMMED S RAHAMAN/            Primary Examiner, Art Unit 2426